Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 17, 2017

The Court of Appeals hereby passes the following order:

A18E0005. DINGLER v. MOORE.

      Appellant Joseph Dingler’s “Emergency Time Sensitive Motion Pursuant to
Rule 40 (b)” is DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/17/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.